Citation Nr: 0528328	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  02-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

This appeal was previously before the Board in November 2004, 
but was remanded for additional development.  All requested 
development has been completed, and the case has been 
returned to the Board for further review.  

The veteran and his spouse offered testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in September 2004.  


FINDING OF FACT

There is no credible supporting evidence that would tend to 
show that the veteran's claimed in-service stressor of a 
sexual assault actually occurred so as to support a diagnosis 
of PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has developed PTSD due to a 
traumatic experience in active service.  He asserts that the 
sole cause of his PTSD is a sexual assault during his first 
year in the military.  


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice by letters dated 
May 2001, February 2002, April 2004, and December 2004.  The 
notice included the type of evidence needed to substantiate 
the claim for service connection, namely, evidence of an 
injury, disease, or event, causing an injury or disease, 
during service; evidence of current disability, and evidence 
of a relationship between the current disability and the 
injury, disease, or event, causing an injury or disease 
during service.  The April 2004 letter contained additional 
information pertaining to service connection for PTSD.  

The December 2004 letter contained additional information 
pertaining to sexual assault.  These letters also informed 
the veteran that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  Finally, the December 
2004 letter specifically requested the veteran to submit any 
pertinent information regarding his claim in his possession.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described above, cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

After receipt of the notices and nearly nine months to 
respond, the veteran's claim was readjudicated in August 
2005.  He submitted a waiver of an additional waiting period 
in August 2005.  For this reason, the veteran has not been 
prejudiced by the timing of the notices and no further 
development is needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  

This legislation, effective as if enacted on November 9, 
2000, immediately after the enactment of the VCAA, supersedes 
the decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating the regulatory provision, implementing the VCAA 
that required a response to VCAA in less than the statutory 
one-year period).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran's service 
medical records and service personnel records have been 
obtained.  

The veteran was provided with questionnaires regarding his 
PTSD and claimed stressors, and he has responded.  Records 
have been obtained from the Social Security Administration 
(SSA).  All pertinent VA medical records have also been 
obtained.  The veteran had been afforded a VA examination in 
conjunction with his claim, and an opinion has been obtained 
from the examiner.  

Finally, he has offered testimony at a hearing before the 
undersigned Veterans Law Judge.  There is no indication of 
the existence of additional evidence to substantiate the 
claim.  

The Board notes that the veteran's representative argues that 
the veteran should have been specifically notified that he 
can submit "buddy" statements to assist in establishing the 
occurrence of his claimed stressor.  

While the veteran has never been notified by VCAA letter that 
he is able to submit "buddy" statements in support of his 
claim, the veteran has been notified on many occasions by 
both the VCAA letters and by letters specifically concerned 
with development of PTSD claims that he must submit evidence 
in supports of his claimed stressor event.  

The December 2004 VCAA letter told the veteran that evidence 
from sources other than his service medical records of events 
such as behavior changes could be submitted to establish his 
stressor.  The August 2005 supplemental statement of the case 
also contains the provisions of 38 C.F.R. § 3.304(f)(3), 
which specifically note that statements from family members, 
roommates, fellow service members, or the clergy may be 
submitted to help corroborate the stressor.  However, the 
veteran has repeatedly written and testified that he did not 
tell anyone of the alleged trauma at the time of the 
occurrence.  

The Board must conclude that as the veteran did not tell 
anyone of the event, there would be no contemporaneous 
"buddy" who could confirm the veteran's report of a sexual 
assault.  Therefore, the Board finds that the duty to notify 
and duty to assist provisions of VCAA have been met.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
C.F.R. § 3.304(f) (3). 

The Board notes that a May 2005 VA examination has diagnosed 
the veteran as having PTSD, and has related the PTSD to the 
claimed sexual assault in service.  

As this claim now depends primarily on the ability to find 
supporting evidence regarding the veteran's claimed trauma, 
the Board will review the veteran's statements regarding his 
trauma before proceeding to a discussion of the remaining 
evidence.  

The evidence includes a November 2000 statement from the 
veteran describing the trauma he contends caused his PTSD.  
He states that on his 21st birthday, he went to a local bar 
to celebrate, but had to wait until midnight before he was 
allowed to drink.  He struck up a friendship with another 
man, and over the next few months they continued to meet at 
the bar on weekends for drinks.  

On one weekend, he spent the night at this man's home.  When 
he awoke, the man was performing oral sex on him, so he 
pretended to still be asleep.  Shortly thereafter, the 
veteran learned that the other man was a squadron leader in 
another barracks.  The veteran added that, as he had stayed 
at the man's home on a few previous occasions, he wondered if 
anything else had been done to him.  

In a June 2001 personal assault PTSD questionnaire, the 
veteran again stated that he awoke to find himself being 
sexually assaulted by a squad commander in his home.  He 
stated that the date of this assault was August 19, 1961.  

The veteran indicated that he did not request a change in 
duty assignment or request increased leave following this 
event.  He said that his performance evaluations changed, and 
his explanation for this was that he stopped going out and 
stayed by himself.  

The veteran added that he went to the base hospital and 
reported that he could not sleep.  In addition, the veteran 
stated that he began drinking a lot after work, and under 
eating.  He did not seek medical treatment or counseling.  

At a March 2002 hearing, the veteran testified that he had 
gone out to a bar on his 21st birthday.  He went into the bar 
at midnight, at which time the bartender and another man 
began buying him drinks.  

The veteran said that he drank until he passed out.  When he 
awoke, he was in bed with the man he had met at the bar, and 
the man was having his way with him sexually.  

Later, the veteran said that he learned the man was an 
officer and he saw him on base on several occasions.  The 
veteran said that he had never reported this to either the 
military or private authorities.  See Transcript.  

In an April 2002 tape recording submitted by the veteran, he 
stated that he went to a bar and got drunk at midnight on his 
birthday.  He remembered waking up the next morning as he was 
being raped by a man.  The man told him he was a squadron 
commander, and that his barracks were close to the veteran's.  
He never saw the man again.  He later went to sick call and 
stated that he could not sleep.  The veteran said he never 
shared this incident with anyone.  

The veteran offered additional testimony regarding his 
stressor at the November 2004 hearing.  He said that, on the 
night of his 21st birthday, he started drinking at midnight 
with a man he had just met at the bar.  He believes he must 
have drunk until he passed out, as he did not recall leaving 
the bar.  When he woke up the next morning, the man was 
behind him, and he was raped.  

The veteran never reported this incident to any authority, 
but he did develop trouble sleeping, which led him to seek 
assistance at the base hospital.  He was stationed in 
Michigan at the time of the assault.  See Transcript.  

A review of the service medical records is negative for 
psychiatric care, and for a diagnosis of a psychiatric 
disability.  

The September 1961 service medical records from a base in 
Michigan note that the veteran was seen for complaints of 
left lower quadrant pain associated with general malaise, 
nausea, and loss of weight over the last two months.  On 
examination, a tender mass was palpable.  The veteran was 
admitted for observation.  

Additional September 1961 records state that the veteran was 
hospitalized for suspected splenomegaly, but no disease was 
found.  The October 1961 records indicate that the veteran 
was doing well, and he was discharged for home.  

The December 1961 records show that the veteran continued to 
be seen for complaints of pain in the left abdominal wall.  A 
rectal and testicular examination were both normal.  The 
impression was that of irritable bowel syndrome.  

The April 1965 discharge examination notes that the veteran 
reported occasional trouble sleeping, but the psychiatric 
examination was normal.  He had also lost 15 pounds, 
reportedly as the result of a self diet.  The veteran noted 
his occasional problems with sleeping at the medical history 
obtained at this time.  

The remaining service medical records are negative for any 
pertinent information.  

The service personnel records do not show that the veteran 
requested transfers, extra leave or a change in jobs.  There 
is no indication that his performance suffered and that he 
was awarded the Good Conduct Medal for the period from March 
1961 to February 1964.  He was not creditable for a second 
award of this medal for the period from March 1964 to 
February 1965.  

A May 1991 SSA decision shows that the veteran was considered 
disabled.  However, no psychiatric disorders were noted.  

The post service medical records show that the veteran was 
initially seen for psychiatric complaints at a VA mental 
health clinic in 2000.  The January 2001 records note that 
the veteran was feeling less depressed, and include a 
diagnosis of dysthymic disorder by a social worker.  

The February 2001 VA treatment records show that the veteran 
continued to be followed on a frequent basis by J.S.M., a 
social worker at the mental health clinic.  They state that 
the veteran realized he would always have memories of being 
sexually traumatized.  The diagnosis was that of PTSD.  

The additional VA treatment records from 2001 and 2002 show 
that the veteran reported having sexual trauma during 
military service and being sexually molested as a child.  The 
many sessions during this period usually concluded with a 
diagnosis of dysthymia by J.S.M., although June 2001 records 
contain an additional diagnosis of PTSD.  

The most recent VA mental health clinic records are dated 
August 2002, and note the veteran's sexual abuse as a child.  
The diagnosis was deferred. 

The veteran was afforded a VA psychiatric examination in May 
2005.  The examiner noted that he had reviewed the veteran's 
claims folder.  

It was also noted that information pertaining to the 
veteran's military service was in the claims folder, as well 
as notations from J.S.M., who had treated the veteran for a 
two-year period.  The veteran's childhood history was 
described, although there was no mention of sexual 
molestation during childhood.  

In describing the traumatic incident in service to the 
examiner, the veteran noted that the assault had occurred on 
the evening of his 21st birthday.  He had become intoxicated 
or possibly drugged, and had little recall of the night.  The 
veteran woke up in a strange bed, where he had been sexually 
assaulted by a Squadron Commander who lived off base.  

The veteran pretended to be sleeping until the individual 
moved, at which point he went home.  He did not seek any 
treatment, but did believe that his rectal cavity was sore at 
that time.  

The veteran recalled having extreme anxiety upon seeing this 
individual on base after the assault.  Following the assault, 
he had extreme difficulty with concentration and was always 
reporting to sick call due to sleep difficulties.  

Following an examination of the veteran, the May 2005 
examiner stated that he believed the veteran met the 
necessary criteria to be diagnosed with PTSD, given that a 
sexual assault involved intense fear, helplessness, or 
horror, and could result in a threat to physical integrity.  
The fact that the veteran had continually obsessed about this 
event for 45 years and had difficulty with sleep further 
supported the diagnosis.  

After careful review of the veteran's contentions and the 
evidence, the Board must find that service connection for 
PTSD is not established.  There is no credible supporting 
evidence that the claimed stressor occurred.  The evidence in 
its entirety does not indicate that the veteran was sexually 
assaulted during service.  

The veteran's descriptions of his alleged assault have been 
relatively consistent, but there are some important 
differences.  

The initial November 2000 description seems to indicate that 
while he met the man who assaulted him on his 21st birthday, 
the actual assault did not occur until several weeks later.  
Furthermore, this statement indicates that the sexual assault 
was performed orally.  

In contrast, the statements received after November 2000, as 
well as the description of the stressor offered at the May 
2005 VA examination, indicate that the assault took place on 
the same evening that he met the man, which was the evening 
of his 21st birthday.  

The descriptions of the assault he gave at the November 2004 
hearing and the May 2005 examination would seem to indicate 
that it was anal rape.  

At this juncture, the Board notes that it is not questioning 
the veteran's truthfulness, as there may be plausible 
explanations for the differences.  Instead, the Board is 
merely weighing the probative value of these statements, as 
it is required to do.  The discrepancies make them less 
probative than they would be if they were more consistent.  

The Board also observes that there is absolutely no 
contemporaneous evidence to show that an assault occurred.  
The veteran's personnel records do not show a drop in 
performance or any disciplinary actions.  Instead, he was 
awarded the Good Conduct Medal for the period in question.  

Although the April 1965 discharge examination shows that the 
veteran reported a history of occasional sleep problems, the 
evidence does not support the veteran's assertions that he 
suffered sleep problems shortly after his assault and sought 
treatment for this at the base hospital.  

The only records from the base hospital in the months 
following August 1961 show treatment for abdominal pain, 
which was eventually diagnosed as irritable bowel syndrome.  
Sleep problems were not noted.  

With these factors in mind, the Board must find that the 
history of a sexual assault in service that was relied upon 
by J.S.M. and by the May 2005 VA examiner is not supported by 
credible evidence, which means that the examiner's opinions 
relating their diagnoses of PTSD to an assault in service are 
not valid.  

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

In addition, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  The Board also notes that the May 2005 
examination report does not mention the childhood sexual 
assaults that are described in the VA treatment records.  

In order to establish entitlement to service connection for 
PTSD, credible supporting evidence that the claimed in-
service stressor actually occurred is required.  38 C.F.R. 
§ 3.304(f).  In this case, such supporting evidence is not 
found in either the service medical records or the personnel 
records.  The veteran has not submitted any alternative 
evidence to support the occurrence of his stressor.  

The recitation of the veteran's statements by the May 2005 VA 
examiner does not constitute credible supporting evidence, 
and he did not cite to any evidence in the veteran's record 
other than his own statements that would tend to support the 
occurrence of the stressor.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  



ORDER

Service connection for PTSD is denied.   



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


